DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MolavianJazi (US Pub. 2019/0313348) in view of Admitted Applicant Prior Art (AAPA).
Regarding claim 1, MolavianJazi discloses a method for power control, comprising: a transmission power of uplink data to be transmitted within the PUSCH transmission (par.047-048).  However, MolavianJazi fails to teach determining a reference point corresponding to a closed-loop power control parameter of a physical uplink shared channel (PUSCH) transmission occasion i;determining a power adjustment value corresponding to the closed-loop power control parameter of the PUSCH transmission occasion i;determining, according to the reference point and the power adjustment value, the closed-loop power control parameter of the PUSCH transmission occasion i; determining, according to the closed-loop power control parameter of the PUSCH transmission occasion i, a transmission power of uplink data to be transmitted within the PUSCH transmission occasion i. 
AAPA discloses determining a reference point corresponding to a closed-loop power control parameter of a physical uplink shared channel (PUSCH) transmission occasion I (par.027, 033);determining a power adjustment value corresponding to the closed-loop power control parameter of the PUSCH transmission occasion I (par.027, 033);determining, according to the reference point and the power adjustment value, the closed-loop power control parameter of the PUSCH transmission occasion I (par.027, 033); determining, according to the closed-loop power control parameter of the PUSCH transmission occasion I (par.027, 033), a transmission power of uplink data to be transmitted within the PUSCH transmission occasion I (par.027, 033).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of MolavianJazi with the above teaching of AAPA in order to provide a formula represents the maximum transmission power of the PUSCH transmission slot I when the UE is on the carrier f of cell c as suggested by AAPA (par.028).
Regarding claim 11, the modified MolavianJazi discloses everything as claim 1 above.  More specifically, the modified MolavianJazi discloses a terminal, comprising: a processor, and a memory storing computer instructions executable by the processor (MolavianJazi,  fig.7, par.0165).
Regarding claim 12, the modified MolavianJazi discloses everything as claim 1 above.  More specifically, the modified MolavianJazi discloses a non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a processor (MolavianJazi, par.005, 020-022, 0168). 


Allowable Subject Matter
Claims 2-9 and 13-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642